Citation Nr: 1140651	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-36 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hand condition, to include as secondary to the service-connected left elbow osteoarthritis. 

2.  Entitlement to an increased disability rating in excess of 10 percent for osteoarthritis of the left elbow.

3.  Entitlement to an increased disability rating in excess of 10 percent for scars of the face and scalp.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to September 1957. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for a left elbow condition, and assigned a 10 percent disability rating, and granted service connection for scars of the face and scalp, and assigned a noncompensable disability rating.  Subsequently, in a March 2009 rating decision, the RO in Montgomery, Alabama increased the Veteran's disability rating for scars of the head and scalp to 10 percent.  Additionally, in a September 2009 rating decision, the RO in Montgomery, Alabama denied service connection for a left hand condition.  In a January 2010 rating decision, the RO in Seattle, Washington, increased the Veteran's disability rating for osteoarthritis of the left elbow to 20 percent, and assigned a separate 10 percent rating for mild ulnar neuropathy of the left arm. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In September 2011, the Veteran was sent a letter of clarification as to whether he would like to attend a hearing before the Board.  In September 2011, the Veteran responded that he would like to appear at a hearing before a Veterans Law Judge of the Board at his local regional office.  Accordingly, because the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a hearing at the RO in Montgomery, Alabama, before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


